DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Applicant’s response filed on February 5, 2021 has been received and fully considered.  Claims 1, 3-26 and 30-33 are pending, of which claims 3, 4, 8-26 are withdrawn from consideration. 
	Previous claim rejection made under 35 U.S.C. 112 (a) as indicated in the Office action dated August 7, 2020 is withdrawn in view of the amendment made to claim 1 to limit the sugar radial S* to glucose and xylose and in view of applicant’s remarks. 
	Previous claim objection made to claim 1 is withdrawn in view of amendment made to claim 1. 
	Terminal Disclaimer
The terminal disclaimer filed on February 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued from U.S. Patent Application No. 16/347,315 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the obviousness-type double patenting rejection made over the claims of U.S. Patent Application No. 16/347315 as indicated in the Office action dated August 7, 2020 is withdrawn. 
Election/Restrictions
	In response to species election requirement, applicant elected compound 10 to be examined in the reply filed on May 4, 2020.  The subject matter encompassing the elected species is found to be allowable, and the search and examination have been expanded to the remaining species.  
	
Allowable Subject Matter
Claims 1, 5, 7, 30-33 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 depends on claim 1 and discloses a method of using compounds of formulae (I’), (I’’), (I’’’’), (I’a), (I’’a) and (I’’’’a).  The sugar radical S* in claim 1 is limited to glucose and xylose; the formulae (I’), (I’’’’), (I’a), (I’’a) and (I’’’’a) in claim 6 are outside the scope of the base case.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
Claims 1, 5, 7, 30-33 are allowed.
Claim 6 is rejected.
Claims 3, 4 and 8-26 are withdrawn from consideration. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.